Court of Appeals
of the State of Georgia

                                      ATLANTA,________________________
                                               October 23, 2020

The Court of Appeals hereby passes the following order:

A21A0522. XAVIER CONNELL LEVATTE v. THE STATE.

      The appellant’s motion to transfer this appeal to the Supreme Court of Georgia


is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,__________________
                                                                        10/23/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                     , Clerk.